            Case 1:21-cv-00948-AWI-EPG Document 6 Filed 09/03/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6
     THERESA BROOKE,
 7                                                Case No. 1:21-cv-00948-AWI-EPG
                            Plaintiff,
 8                                                ORDER RE: NOTICE OF VOLUNTARY
 9               v.                               DISMISSAL WITH PREJUDICE

10   OMSHIVA LLC,                                 (ECF No. 5)

11                          Defendant.

12
            On September 1, 2021, Plaintiff filed a notice voluntarily dismissing this action with
13
14   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 5.) Therefore,

15   this action has been terminated. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111

16   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is respectfully directed to close

17   the case.
     IT IS SO ORDERED.
18
19      Dated:        September 2, 2021                         /s/
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28


                                                     1
